Exhibit 10.4

MICHAEL KORS HOLDINGS LIMITED

OMNIBUS INCENTIVE PLAN

EMPLOYEE RESTRICTED SHARE

AWARD AGREEMENT

THIS RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”), dated as of [Insert
Date] (the “Date of Grant”), is made by and between Michael Kors Holdings
Limited, a limited liability company under the laws of the British Virgin
Islands (the “Company”), and [Insert Name] (“Participant”). Any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.

WHEREAS, the Company has adopted the Michael Kors Holdings Limited Omnibus
Incentive Plan (the “Plan”), pursuant to which Restricted Shares may be granted;
and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the Restricted Shares provided for herein
to Participant subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Restricted Shares.

(a) Grant. The Company hereby grants to Participant [Insert Number] of
restricted ordinary shares, no par value, of the Company (the “Restricted
Shares”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon Participant and his or her legal representative in respect
of any questions arising under the Plan or this Agreement.

(c) Acceptance of Agreement. In order to accept this Agreement, Participant must
indicate acceptance of the Restricted Shares and acknowledgment that the terms
of the Plan and this Agreement have been read and understood by signing and
returning a copy of this Agreement, to the General Counsel at Michael Kors
(USA), Inc., 11 West 42nd Street, New York, NY 10036 within 14 days following
the date hereof. By accepting this Agreement, Participant consents to the
electronic delivery of prospectuses, annual reports and other information
required to be delivered by Securities and Exchange Commission rules (which
consent may be revoked in writing by Participant at any time upon three business
days’ notice to the Company, in which case subsequent prospectuses, annual
reports and other information will be delivered in hard copy to Participant).

2. Vesting. Except as may otherwise be provided herein, subject to Participant’s
continued employment with the Company or a Subsidiary, twenty five percent
(25%) of the Restricted Shares shall vest on each of the first four
anniversaries of the Date of Grant (each such date, a “Vesting Date”). Any
fractional Restricted Shares resulting from the application of the vesting
schedule shall be aggregated and the Restricted Shares resulting from such
aggregation shall vest on the final Vesting Date. Upon vesting, the Restricted
Shares shall no longer be subject to the transfer restrictions pursuant to
Section 9(a) or cancellation pursuant to Section 3 hereof.



--------------------------------------------------------------------------------

3. Termination of Employment. Except as otherwise provided below [or as provided
in an employment agreement (or similar agreement) between Participant and the
Company or any of its Subsidiaries in effect on the Date of Grant,] if
Participant’s employment or service with the Company or any Subsidiary, as
applicable, terminates for any reason, then all unvested Restricted Shares shall
be cancelled immediately and Participant shall immediately forfeit any rights to
such Restricted Shares. If within twenty-four (24) months following the
occurrence of a Change in Control of the Company, Participant’s employment or
service with the Company is terminated by the Company without Cause, [or, if
Participant is a party to an employment agreement (or similar agreement) with
the Company or any of its Subsidiaries that includes the ability of Participant
to terminate Participant’s employment for “good reason” or similar concept and
Participant terminates his or her employment for “good reason” or similar
concept as defined therein], the provisions of Section 11.2 of the Plan shall
apply.

4. Rights as a Shareholder. At all times, Participant shall have, with respect
to the Restricted Shares, all the rights of a shareholder of the Company,
including, if applicable, the right to vote the Restricted Shares and to receive
any dividends, subject to the restrictions set forth in the Plan and this
Agreement. The Committee may apply any restrictions to dividend payments during
the Vesting Period that it deems appropriate.

5. Share Certificates. The Restricted Shares shall be evidenced by book-entry
registration and to the extent the Committee deems it appropriate to evidence
the Restricted Shares by a certificate, then such certificate shall held in
custody by the Company until the restrictions thereon shall have lapsed. As a
condition of this award of Restricted Shares, Participant shall deliver to the
Company a stock power, endorsed in blank, relating to the Restricted Shares. The
book-entry registration or certificate, as applicable, shall bear an appropriate
legend referring to the restrictions applicable to such Restricted Shares.

6. Restrictive Covenants. In consideration of the grant of the Restricted
Shares, Participant agrees that Participant will comply with the restrictions
set forth in this Section 6 during the time periods set forth herein.

(a) Subject to Section 6(c) below, while Participant is an Employee or
Consultant of the Company and during the two-year period following termination
of employment or service, Participant shall not knowingly perform any action,
activity or course of conduct which is substantially detrimental to the
businesses or business reputations of the Company or any of its Subsidiaries,
including (i) soliciting, recruiting or hiring (or attempting to solicit,
recruit or hire) any employees of the Company or any of its Subsidiaries or any
persons who have worked for the Company or any of its Subsidiaries during the
12-month period immediately preceding such solicitation, recruitment or hiring
or attempt thereof; (ii) intentionally interfering with the relationship of the
Company or any of its Subsidiaries with any person or entity who or which is
employed by or otherwise engaged to perform services for, or any customer,
client, supplier, licensee, licensor or other business relation of, the Company
or any of its Subsidiaries; or (iii) assisting any person or entity in any way
to do, or attempt to do, anything prohibited by the immediately preceding
clauses (i) or (ii)

(b) Subject to Section 6(c) below, Participant shall not disclose to any
unauthorized person or entity or use for Participant’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the Confidential Information becomes generally
known to and available for use by the public other than as a result of
Participant’s acts or omissions in violation of this Agreement; provided,
however, that if Participant receive a request to disclose

 

2



--------------------------------------------------------------------------------

Confidential Information pursuant to a deposition, interrogation, request for
information or documents in legal proceedings, subpoena, civil investigative
demand, governmental or regulatory process or similar process, (i) Participant
shall promptly notify in writing the Company, and consult with and assist the
Company in seeking a protective order or request for other appropriate remedy,
(ii) in the event that such protective order or remedy is not obtained, or if
the Company waives compliance with the terms hereof, Participant shall disclose
only that portion of the Confidential Information which, based on the written
advice of Participant’s legal counsel, is legally required to be disclosed and
shall exercise reasonable best efforts to provide that the receiving person or
entity shall agree to treat such Confidential Information as confidential to the
extent possible (and permitted under applicable law) in respect of the
applicable proceeding or process and (iii) the Company shall be given an
opportunity to review the Confidential Information prior to disclosure thereof.
For purposes of this Agreement, “Confidential Information” means information,
observations and data concerning the business or affairs of the Company and its
Subsidiaries, including, without limitation, all business information (whether
or not in written form) which relates to the Company or its Subsidiaries, or
their customers, suppliers or contractors or any other third parties in respect
of which the Company or its Subsidiaries has a business relationship or owes a
duty of confidentiality, or their respective businesses or products, and which
is not known to the public generally other than as a result of Participant’s
breach of this Agreement, including but not limited to: technical information or
reports; formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists. Confidential Information will not include such information known to
Participant prior to Participant’s involvement with the Company or its
Subsidiaries or information rightfully obtained from a third party (other than
pursuant to a breach by Participant of this Agreement).

(c) If and to the extent Section 6(a) or 6(b) is inconsistent with any similar
provision governing noncompetition, nonsolicitation and confidentiality in an
employment agreement (or similar agreement) between Participant and the Company
or any of its Subsidiaries in effect on the Date of Grant, the provisions in
Participant’s employment agreement (or similar agreement) will govern.

(d) In the event that Participant violates any of the restrictive covenants set
forth above in this Section 6, in addition to any other remedy which may be
available at law or in equity, the Restricted Shares shall be automatically
forfeited effective as of the date on which such violation first occurs, and, in
the event that Participant has previously vested in all or any portion of the
Restricted Shares, Participant shall forfeit any compensation, gain or other
value realized on the vesting of such Restricted Shares, or the subsequent sale
of Shares, and must promptly repay such amounts to the Company. The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and Participant shall not assert
that they shall prevent) the Company from bringing one or more actions in any
applicable jurisdiction to recover damages as a result of Participant’s breach
of such restrictive covenants.

7. Compliance with Legal Requirements.

(a) Generally. The granting of the Restricted Shares, and any other obligations
of the Company under this Agreement, shall be subject to all applicable federal,
provincial, state, local and foreign laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee shall have the right to impose such restrictions on the Restricted
Shares as it deems necessary or advisable under applicable federal securities
laws, the rules and regulations of

 

3



--------------------------------------------------------------------------------

any stock exchange or market upon which the Restricted Shares are then listed or
traded, and/or any blue sky or state securities laws applicable to the
Restricted Shares. It is expressly understood that the Committee is authorized
to administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon Participant. Participant agrees to take all steps the Committee or the
Company determines are necessary to comply with all applicable provisions of
federal and state securities law in exercising his or her rights under this
Agreement.

(b) Tax Withholding. Vesting of the Restricted Shares shall be subject to
Participant satisfying any applicable federal, state, local and foreign tax
withholding obligations. The Company shall have the power and the right to
deduct or withhold from all amounts payable to Participant in connection with
the Restricted Shares or otherwise, or require Participant to remit to the
Company, an amount sufficient to satisfy any applicable taxes required by law.
Further, the Company may permit or require Participant to satisfy, in whole or
in part, the tax obligations by withholding Shares upon vesting of the
Restricted Shares.

8. Clawback. In the event of an accounting restatement due to material
noncompliance by the Company with any financial reporting requirement under the
securities laws, any mistake in calculations or other administrative error, in
each case, which reduces the amount payable in respect of the Restricted Shares
that would have been earned had the financial results been properly reported (as
determined by the Committee) (i) the Restricted Shares will be cancelled and
(ii) Participant will forfeit (A) the Restricted Shares (whether before or after
vesting) and (B) the amount of the proceeds of the sale, gain or other value
realized on the vesting of the Restricted Shares or the subsequent sale of
Shares (and Participant may be required to return or pay such Shares or amount
to the Company). Notwithstanding anything to the contrary contained herein, if
Participant, without the consent of the Company, while employed by or providing
services to the Company or any Subsidiary or after termination of such
employment or service, violates a non-solicitation or non-disclosure covenant or
agreement, including but not limited to the covenants set forth in Section 6
above, or otherwise has engaged in or engages in activity that is in conflict
with or adverse to the interest of the Company or any Subsidiary as determined
by the Committee in its sole discretion, then (i) any outstanding, vested or
unvested, earned or unearned portion of the Restricted Shares may, at the
Committee’s discretion, be canceled without any payment therefor and (ii) the
Committee, in its discretion, may require Participant or other person to whom
any payment has been made or Shares or other property have been transferred in
connection with the vesting of the Restricted Shares to forfeit and pay over to
the Company, on demand, all or any portion of the compensation, gain or other
value (whether or not taxable) realized upon the vesting of such Restricted
Shares, or the subsequent sale of the Shares. To the extent required by
applicable law (including without limitation Section 304 of the Sarbanes-Oxley
Act and Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act) and/or the rules and regulations of New York Stock Exchange or other
securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted, or if so required pursuant to a written policy adopted by the
Company, the Restricted Shares shall be subject (including on a retroactive
basis) to clawback, forfeiture or similar requirements (and such requirements
shall be deemed incorporated by reference into this Agreement).

9. Miscellaneous.

(a) Transferability. The Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
other than by will or by the laws of descent and distribution, pursuant to a
qualified domestic relations order or as otherwise permitted under Section 12.3
of the Plan.

 

4



--------------------------------------------------------------------------------

(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c) Section 409A. The Restricted Shares are not intended to be subject to
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 9(c) does not create an obligation on the
part of the Company to modify the Plan or this Agreement and does not guarantee
that the Restricted Shares will not be subject to interest and penalties under
Section 409A.

(d) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Company’s records, or if to the Company, to the attention of the General
Counsel at the Company’s principal business office.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
Employee or Consultant of the Company or its Subsidiaries or shall interfere
with or restrict in any way the right of the Company or its Subsidiaries, which
are hereby expressly reserved, to remove, terminate or discharge Participant at
any time for any reason whatsoever.

(g) Fractional Shares. In lieu of issuing a fraction of a Share resulting from
an adjustment of the Restricted Shares pursuant to Section 12.2 of the Plan or
otherwise, the Company shall be entitled to pay to Participant an amount equal
to the Fair Market Value of such fractional Share.

(h) Beneficiary. Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. Any notice should be made
to the attention of the General Counsel of the Company at the Company’s
principal business office. If no designated beneficiary survives Participant,
Participant’s estate shall be deemed to be Participant’s beneficiary.

(i) Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

 

5



--------------------------------------------------------------------------------

(j) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.

(k) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersedes all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12.1 of the Plan.

(l) Governing Law; JURY TRIAL WAIVER. To the extent not otherwise governed by
the Code or the laws of the United States, this Agreement shall be governed,
construed and interpreted in accordance with the laws of the British Virgin
Islands without regard to principles of conflicts of law thereof, or principles
of conflicts of laws of any other jurisdiction which could cause the application
of the laws of any jurisdiction other than the British Virgin Islands or the
laws of the United States, as applicable. THE PARTIES EXPRESSLY AND KNOWINGLY
WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(m) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
set forth below.

 

MICHAEL KORS HOLDINGS LIMITED. By:  

 

  Name:   Title: Date:  

 

Agreed to and Accepted by:

 

[Employee Name] Date:  

 

 

7